Citation Nr: 0800832	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-41 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Law Clerk







INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and his 
claimed PTSD stressors remain uncorroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).


However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the record does not support a conclusion that 
the veteran "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b).  Although the veteran has made statements 
implying that he engaged in combat the evidence does not 
support such a contention.

The veteran claims that he has PTSD as a result of his 
service in Vietnam while serving as a radio operator.  The 
veteran was diagnosed with and treated for PTSD by the South 
Carolina Department of Corrections between 2002 and 2004.  
The evidence must show that he has a verified stressor which 
caused his PTSD in order for the veteran to prevail.

The veteran contends that he has PTSD as a result of coming 
under attack by mortar rockets and small arms fire in Vietnam 
and seeing the resulting causalities.  His job was to 
establish communication between the field and the 
headquarters in Dung Ha.  To do this, he accompanied 
different artillery batteries into the field.  The veteran 
could not give the names of the wounded or killed soldiers 
because he only knew them by nickname.  He has not submitted 
the nicknames.

In April 2004, the veteran submitted his Information in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD) Form which was partially completed and 
did not contain specific information concerning his alleged 
stressors.  He submitted additional statements in April 2004 
and October 2005 detailing his assignments in Vietnam but not 
the names or circumstances of casualties.

Despite requests from the RO for specific stressor 
information sufficient to warrant further investigation, the 
veteran has not supplied the requested information.  His 
service medical records, including his October 1969 
separation examination report, do not make any reference to 
PTSD or any other psychiatric illness.  There is no showing 
in the record that the veteran received any combat medals.  

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the factual data required by VA 
to provide a successful search, such as the names, dates, and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the appellant.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  As no 
verified stressors are of record, service connection for PTSD 
is not warranted.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).


There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in January 2004 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The appeal was transferred to the Board in December 2004, and 
the Board acknowledges that the veteran was not given the 
specific notice required by See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide this notice is harmless in this instance, however, 
because the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical and personnel records, and 
attempting to verify the stressor incidents he described.  As 
noted above, the veteran has been unable to supply the 
requested information to the RO regarding his claimed 
stressors.  He has made no requests for assistance in 
obtaining other records.  The veteran's service medical 
records and VA treatment records have been associated with 
the claims folder.  A VA examination would not help to 
establish the veteran's claim, given the lack of stressor 
verification.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


